In a proceeding brought by petitioners, pursuant to sections 123 and 124 of the Alcoholic Beverage Control Law, to obtain an order permanently enjoining and restraining Sunset Wine Co., Inc., its officers, agents and employees “ from selling wines at retail to any person not known to be a householder and/or from selling wines at retail without making delivery thereof at the homes of the purchasers,” an order was duly made in effect granting to the petitioners the relief prayed for. From that order Sunset Wine Co., Inc., appeals. Order affirmed, with ten dollars costs and disbursements, payable by the Sunset Wine Co., Inc., to the petitioners. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.